DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       DAVIA J. BRADSHAW,
                            Appellant,

                                    v.

                     CLINTON B. SESSION, JR.,
                            Appellee.

                             No. 4D19-2301

                             [August 6, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Howard K. Coates, Jr., Judge; L.T. Case No. FMCE2012-
006285.

  Sara Lawrence of the Law Office of Sara Lawrence, P.A., Fort
Lauderdale, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and KLINGENSMITH, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.